Citation Nr: 0622473	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post crush 
injury to the right third and fourth distal phalanx, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to December 1974 as well as various periods with 
the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case was brought before the Board in October 2004, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims. The requested development having 
been partially completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded because 
the RO did not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). When the Board last remanded the claim in October 
2004, it was, among other reasons, for the purpose of 
informing the veteran of the new and old regulations 
regarding skin disorders and readjudicating the claim with 
consideration of those regulation changes. This was not done.

The veteran suffered a March 1988 accident while in active 
duty training with the Army National Guard where his right 
long and ring fingers where crushed under a metal box 
severing the tips of the fingers. The veteran underwent two 
reconstructive surgeries thereafter to prevent any nerve 
damage to the affected area.

Since the accident, the veteran alleges that his condition 
has grown severe and inhibits his ability to write, lift 
heavy objects, and perform basic daily chores such as bathing 
and shaving. The veteran specifically appeals his 10 percent 
rating arguing that each finger should be separately 
evaluated.

The RO rated the veteran's disability under Diagnostic Code 
7804 (scars). During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria for evaluating 
skin disorders. See 67 Fed. Reg. 49590 (July 31, 2002). This 
amendment was effective August 30, 2002. Id.  The veteran 
must be given notice of the new regulations and the 
opportunity to submit evidence and argument. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Thereafter, the RO should 
readjudicate the claim specifically considering both the old 
and new criteria.

Also, despite the fact that the disability is currently 
evaluated under Diagnostic Code 7804, the RO did consider 
whether the disability could be rated under a code pertinent 
to impairment of the fingers, and did provide notice to the 
veteran of those criteria in the statement of the case.  
During the pendency of this appeal, regulatory changes also 
amended the rating criteria for evaluating impairment of a 
single finger, effective August 26, 2002.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  These criteria should also be 
provided to the veteran, since they will be considered in 
evaluating his claim for an increase.


Accordingly, the case is REMANDED for the following action:

Provide the appellant a supplemental 
statement of the case (SSOC), which 
includes notice and consideration of the 
new rating criteria for scars and the new 
rating criteria for impairment of a single 
or multiple digits. An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



